                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



ROBIN ROBERTSON,

       Plaintiff,

v.                                                                     Case No. 15-13446

PINNACLE ASSET GROUP, LLC.,                                          HON. AVERN COHN

     Defendants.
___________________________________/

             MEMORANDUM AND ORDER GRANTING PLAINTIFF’S MOTION
              FOR ATTORNEY FEES AND NON-TAXABLE COSTS (Doc. 96)

                                       I. Introduction

       This is a case under the Fair Debt Collections Practices Act (FDCPA), 15 U.S.C.

§§ 1692. In 2015, plaintiff sued multiple defendants claiming violations of the FDCPA

and Michigan’s Occupational Code (MOC), M.C.L. §§339.915. Due to difficulties in

serving many of the defendants, summons were extended. Eventually, plaintiff

dismissed all but ten (10) defendants either voluntarily or by settlement. All of the 10

defendants were served. None responded. The Clerk entered defaults against each of

the 10 defendants. Eventually, plaintiff filed a second amended motion for entry of a

default judgment. (Doc. 89). Plaintiff sought a default judgment in the amount of

$201,000.00. The Court granted the motion (Doc. 92) and entered a Judgment (Doc.

93).

       Before the Court is plaintiff’s motion for attorney fees and no-taxable costs.1 In



       1
           The Clerk recently taxed costs in the amount of $1,415.56. (Doc. 98)
the motion, which is unopposed, plaintiff seeks $29,832.50 in attorney fees and $739.82

in non-taxable costs. (Doc. 96). For the reasons that follow, the motion will be granted.

                                    II. Legal Standard

       The FDCPA provides for a mandatory award of attorney’s fees to a prevailing

consumer, Tolentino v. Friedman, 46 F.3d 645, 651 (7th Cir. 1995). These mandatory

fees reflect Congress’s intent that the Act be enforced by debtor’s counsel acting as

private attorneys general. See DeJesus v. Banco Popular de Puerto Rico, 918 F.2d

232, 235 (1st Cir. 1990).

       At the same time, fee awards should encourage counsel to undertake these

types of cases and provide compensation which is commensurate with other types of

cases. Gusman v. Unisys Corp., 986 F.2d 1146, 1150 (7th Cir. 1993). In so doing,

courts generally apply the lodestar method in conjunction with a request for fees, see

e.g., Cruz v. Local Union No. 3, 34 F.3d 1148, 1159 (2d Cir. 1994); see Savino v.

Computer Credit, Inc., 164 F.3d 81, 87-88 (2d Cir. 1998). Courts have also observed

that “FDCPA plaintiffs ‘seek to vindicate important rights that cannot be valued solely in

monetary terms.’” Bogner v. Masari Investments, LLC, 2010 WL 2595273, (D. Az.

2010) The mandated payment of attorney's fees under the FDCPA serves a punitive

purpose. Sanders v. Jackson, 209 F.3d 998, 1004 (7th Cir. 2000).

       The starting point for this calculation of a reasonable attorney's fees award

“should be the determination of the fee applicant's ‘lodestar,’ which is the proven

number of hours reasonably expended on the case by an attorney, multiplied by his [or

her] court-ascertained reasonable hourly rate.” Adcock-Ladd v. Sec'y of Treasury, 227

F.3d 343, 349 (6th Cir. 2000)(citing Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)).

                                            2
A calculation of the number of hours reasonably expended can involve consideration of

three issues, (1) whether the lawyer actually worked the number of hours claimed, (2)

whether the work performed was sufficiently related to the points on which the plaintiff

prevailed, and (3) whether the attorney used poor judgment in spending too many hours

on some part of the case or by unnecessarily duplicating the work of co-counsel. See

Coulter v. State of Tennessee, 805 F.2d 146, 150-51 (6th Cir. 1986). The party seeking

an award of fees bears the burden of demonstrating that the request is reasonable.

See Wooldridge v. Marlene Indus. Corp., 898 F.2d 1169, 1176 (6th Cir. 1990). To

determine a reasonable hourly rate for attorney’s fees, the courts look to the prevailing

market rate for similar services of local attorneys with comparable skill, experience, and

reputation. Missouri v. Jenkins, 491 U.S. 274, 285-86 (1989).

                                     III. Discussion

      Here, Attorney Bolos and the rest of the Lyngklip & Associates staff have

expended over 264 hours to resolve this case. The billing records attached to the

motion provide a chronological listing of those hours, identifying the staff member who

expended the time and the amount of time expended. The Court finds after review that

the work performed was necessary, reasonably related to the file, directed at moving

the matter through the legal system expeditiously.

      Of the 264 hours billed, across ten staff members, 75 hours were billed by four

paralegals, 14 hours were billed by one summer law clerk, nearly 6.8 hours were billed

by Senior Attorney Lyngklip, and 167.80 hours were billed by four associate attorneys,

including Attorney Bolos. Bolos billed 127.90 of those hours, constituting nearly 80% of

all time billed by attorneys and 48% of all time billed across all staff members. Bolos

                                            3
has reduced her total billing time by 66.30 hours, a 52% reduction in her time billed.

Additionally, of the total hours billed of 264.10 hours, plaintiff identified 140.05 hours

attributable to dismissed defendants, duplication of efforts, and unnecessary work and

accordingly reduced the requested billable time by 140.05 hours to 124.05 hours –

netting a 53% reduction of the time billed. (Exhibit 9 – Adjusted Billing Records).

Plaintiff’s discretionary billing amounted to a reduction in the amount billed from

$63,955.00 to $29,832.50. Plaintiff’s billing reduction reflects appropriate billing

discretion and provides a reasonable check on the overall amount of this petition.

In short, plaintiff is entitled to the requested amount of attorney fees.

       In addition to attorney fees, plaintiff is entitled to an award of "non-taxable" costs.

See Bryant v. City of Chicago, 200 F.3d 1092, 1100 n. 3 (7th Cir. 2000); Save Our

Cumberland Mountains, Inc. v. Hodel, 826 F.2d 43, 54 (D.C. Cir. 1987) ("We believe

that it would be unduly restrictive to find that neither the general term ‘costs of litigation'

nor the term ‘attorney's fees' includes incidental expenses of attorneys that are routine

to all litigation and routinely billed to private clients."). Non-taxable costs include time

for paralegals and staff. Missouri v. Jenkins, 491 U.S. 274 (1989), as well as travel and

other ordinary expenses that "are typically charged to paying clients by private

attorneys.” Davis v. City of San Francisco, 976 F.2d 1536, 1556 (9th Cir.1992).

       Here, to identify and locate the defendants, plaintiff’s counsel sought account

holder information for the phone numbers, websites, and PO Box addresses at issue

from several third parties. To secure production in response to her requests and related

directly to these ten remaining defendants, plaintiff’s counsel expended $739.82. This

cost is reasonable and will be awarded.

                                               4
                                   IV. Conclusion

      For the reasons stated above, plaintiff’s motion is GRANTED. Plaintiff is

awarded $29,832.50 in attorney fees and $739.82 in non-taxable costs.

      SO ORDERED.




                                               S/Avern Cohn
                                               AVERN COHN
                                               UNITED STATES DISTRICT JUDGE

Dated: 8/16/2019
      Detroit, Michigan




                                          5
